Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10,866,628. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al. (US 9,998,276).
With respect to claim 1, 8-9 Kulkarni teaches a power delivery (col. 3 line 15) controller (Fig. 1) in a USB Type-C (col. 3 line 6) system, the PD controller comprising: a configuration channel (CC1/2 col. 3 line 5) input in the PD controller receiving a PD message (see BMC message  col. 3 line 29); a PD preamble detector (150, see 153) in the PD controller with an input (input to 105)) coupled to the CC input and an output (output of 150) coupled to an input of a power-usage circuit (col. 3 lines 60-63, col. 7 line 65 – col. 8 line 3), the PD preamble detector is configured to: detect a preamble (see predetermined length of initial bits  col. 7 lines 30-35) of a PD message (210) based in part upon a power (level of voltage col. 4 line 2) of a filtered (BPF 120) PD message; and communicate a wake-up signal (turn on oscillator and clock pulse col. 3 line 35) in response to detecting the preamble of the PD message; the power-usage circuit is configured to exit a low-power mode (col. 4 lines 30-40) in response (see detect and react col. 3 line 17) to receiving the wake-up signal from the output of the PD preamble detector.  
With respect to claim 3 Kulkarni teaches the PD preamble detector comprises a comparator (110), wherein: a first input (output of 120) of the comparator is coupled to the CC input; and a second input (lower terminal of comparator) of the comparator is a referential voltage (Vref see Fig. 1).
	With respect to claim 4 Kulkarni teaches the referential voltage (see Vcc input to a resistor network 130) is based upon a voltage at the comparator (110) without a received transmission and a voltage at the comparator during a transmission.  
.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 10-11, 13-14, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of De Ruijter et al (US 2005036568).
	With respect to claim 6 Kulkarni teaches the CC input is coupled to the PD preamble detector through a band-pass filter (12). Kulkarni does not teach the use of a low pas filter. Low pass filters are a known alternative to BPF, De Ruijter teaches the known use of a low pass filter (paragraph 0015). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to try the use of a low pass filter for the predictable result of removing noise from the signal.
With respect to claim 10, 16 and 20-21 Kulkarni teaches as detailed in the rejection of claim 1 a power delivery controller (Fig. 1) in a source device in a USB Type-C system, the PD controller comprising: a configuration channel (CC) input in the PD controller; a band-pass filter (120) with an input and an output, the input of the filter coupled to the CC input; and a comparator (110) with a first input coupled to the output of the filter, a second input that is configured to be at a referential voltage, and an output (right side of comparator) coupled to an input of a power- usage circuit, the comparator is 
With respect to claim 11 Kulkarni does not teach the filter has a maximum comer frequency of 600 kHz. 600Khz is a well-known corner frequency for a filtering noise in a data line. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to try 600 khz since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 13-14 Kulkarni teaches the power-usage circuit is configured to: operate in a low-power mode (col. 4 lines 30-40 further see oscillator off); and exit the low-power mode (active mode) in response to receiving the wake-up signal from the output of the comparator.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of De Ruijter et al (US 2005036568) in view of Mashimo et al. (US 8,503,891)
With respect to claim 12 Kulkarni does not teach the voltage relationship claimed. Mahsimo teaches referential voltage is an average (paragraph 0044) between a minimum voltage of the comparator without a received transmission and a maximum voltage of the comparator during a transmission.  It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Kulkarni to use such a voltage relationship for the benefit of reliable communications. 
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of De Ruijter et al (US 2005036568) in view of Waters (US 20150286605).
With respect to claim 15 Kulkarni teaches the CC input in the PD controller is configured to receive the PD message, wherein the preamble of the PD message comprises defined number of bits (see Fig. 2 see initial bits) and the power-usage circuit is configured to exit the low-power mode before receiving, by the power usage circuit, the total bits of the preamble of the PD message. Kulkarni does not teach the number of bits 64. 64 bit preamble is a known preamble see for example Waters (paragraph 0020). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to use a 64 bit preamble for the predictable result of standardized compliant communications.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of De Ruijter et al (US 2005036568) in view of Souda (US 20080283876).
With respect to claim 18 Kulkarni teaches use of a first comparator however does not teach the use of a second comparator. Souda teaches the known use of a second comparator (CMP 2) with an input and an output. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to try a second comparator for benefit of more accurately determining the presence of noise. 
	With respect to claim 19 Kulkarni as modified above teaches the low-pass filter is a first low-pass filter. Souda teaches the use of low pass filter. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Kulkarni to use a second low-pass filter for the predictable result of reduced noise.


Allowable Subject Matter

Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2 and 17 Kulkarni teaches the PD preamble detector however does not teach the PD preamble detector is coupled to an input of the power-usage circuit through a power transistor, wherein a control electrode of the power transistor is coupled to the output of the PD preamble detector and a channel electrode of the power transistor is coupled to the power-usage circuit.  At least this further limitation is not taught or rendered obvious by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836